DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 19-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant's argument, that "it is clear that the gauge (60) is not available or exposed to pressured air when pressurized air is being added or released from the tires", the examiner respectfully disagrees. The examiner respectfully submits that Franks explicitly teaches that "a first push button valve 80, when depressed or engaged, exposes pressure gauge 60 to the air pressure in tires 50 connected to first handheld manifold 10 and when closed or disengaged isolates pressure gage 60 from high pressure air being fed from a compressed air sources to a selected tire or tires 50" (see Column 5, lines 1-15). Frank does not explicitly teach against actuating the push button (80) when air is released from the tires through the activation of valve 90 so that the gauge 60 can be exposed to the air pressure in the tires. Whether the push button 80 is activated or not when pressurized air is being added to the tires is immaterial to the claimed invention because the claim only requires a means to cause air to leak out of tire via the tire valve. 

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

means for applying a pressure force on the valve member of the valve: the surface at the end 6D of the second portion 6B is intended to come in contact with the valve member of the valve 2 in order to exert a pressure force on the valve member (6, 6B, 6D, see Fig. 2-5 and 7)
means for detecting said gas leak: either a measurement device (claim 2) or a tire pressure management system (claim 3) (see paragraph sections [0002], [0017]-[0019], [0043]-[0044], [0063]-[0067], and Fig. 1)
means for storing and returning the test results: a programmable controller and a memory device for memorizing or electronically storing data (see paragraph section [0044] of the publication) (i.e., element 4) (see paragraph sections [0044] and [0064]-[0066] and Fig. 1) 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7, 19-20, 30-31, 33-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 19, the claims are indefinite because it’s unclear whether the recitation of “to measure a change in a pressure of the pressurized gas in the tire” refers to “a changing of pressure in the tires, such as the different pressure measurements during inflation or deflation (1), or the difference between the pressure measurements at different times during inflation or deflation (2). For examination purposes, this limitation will be interpreted according to (1). Further clarification is respectfully requested.
Regarding claim 2, the claim is indefinite because the recitation of “compare the measured change in pressure in the tire to the calibrated leak of pressurized gas through the test plug calibrated cross-section orifice”. While it is unclear whether the phrase “the calibrated leak of the pressurized gas” refer to an amount of gas or a gas flow rate, the claim appears to try to compare a pressure measurement or pressure measurements to either an amount of gas, e.g., total volume measurement, or a gas flow rate, e.g., amount of gas flow in a period of time. Such comparison between different units without an intermediate conversion step is not sensible. Further clarification is respectfully requested. 
Regarding claim 34, the claim is indefinite because the recitation “comparing the measured change in the gas pressure in the interior of the tire by the gas leak measuring device 
Furthermore, the recitation of the conditional phrase “if” renders the claim indefinite. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 19, 30-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (U.S. Pat. No. 7,882,731) (hereafter Franks) in view of Mozingo et al. (Pub. No. US 2016/0167456) (hereafter Mozingo).
Regarding claim 1, Franks teaches equipment for use in testing a calibrated leak of pressurized gas out of a tire comprising:
a means for causing a calibrated leak of pressurized gas out of a tire (i.e., tire pressure monitoring system 2) (see Fig. 1) including a test plug (i.e., interface fittings 30) (see Fig. 1) operable to be removably connected onto a valve of said tire (i.e., Schrader valve 40) (see Fig. 1), the test plug comprising: 
a means for applying a pressure force (i.e., brass pin 170) (see Fig. 4) on a valve member of the tire valve (i.e., a Schrader valve consists of a hollow cylindrical metal tube, typically brass, with the exterior end threaded. In the center of the exterior end is a metal pin pointing along the axis of the tube; the pin’s end is approximately flush with the end of the valve body) (see Column 4, lines 28-42) through engaging of the test plug to the valve operable to open the valve allowing the pressurized gas to leak out of said tire through the tire valve (i.e., tire chucks and tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve. Depressing the pin is also the method for manually relieving the pressure retained by the valve. A pressure gauge, when pressed firmly onto the end of a valve, depresses the pin to open the valve so the pressure inside can be measured) (see Column 4, lines 43-65); and 
an orifice (i.e., bleed orifice 100) (see Fig. 1) having a calibrated cross-section (i.e., the cross-section of bleed orifice is determined by the size of a removable and replaceable insert within orifice 100) (see Column 5, lines 16-31) operable to allow the calibrated leak of the pressurized gas (i.e., the rate at which air is allowed to bleed is controlled by a bleed orifice 100 in the side of the first handheld manifold 10) (see Column 5, lines 16-31), wherein through 
a means for detecting said calibrated leak of pressurized gas.  
Regarding the means for detecting said calibrated leak, Mozingo teaches a means for detecting said calibrated leak (i.e., the size of area A5 can vary depending on the tire pressure to provide a selected flow capacity) (see paragraph sections [0119]-[0121]) of pressurized gas (i.e., the pressure transducer 212 can measure a pressure of the air in the inner fluid conduit 202 and provide a signal which correspond to the tire pressure as the air is being removed from the wheel assembly 12) (see paragraph sections [0129]-[0131]). In view of the teaching of Mozingo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure transducer to monitor the change in tire pressure while deflating in order to avoid over-deflating the tire.
Regarding claim 2, Franks as modified by Mozingo as disclosed above does not directly or explicitly teach said means for detecting said calibrated leak of pressurized gas comprises a measurement device operable to measure a change in a pressure of the pressurized gas in the tire and compare the measured change in the pressure in the tire to the calibrated leak of pressurized gas through the test plug calibrated cross-section orifice. However, Mozingo teaches means for detecting said calibrated leak of pressurized gas comprises a measurement device operable to measure a change in a pressure of the pressurized gas in the tire and compare the measured change in the pressure in the tire to the calibrated leak of pressurized gas through the test plug calibrated cross-section orifice (i.e., the pressure transducer 212 can measure a pressure of the air in the inner fluid conduit 202 and provide a signal which correspond to the tire pressure as the air is being removed from the 
Regarding claim 19, Franks teaches a method for testing a calibrated leak of pressurized gas from an interior of a tire, the method comprising the steps of: 
engaging a test plug (i.e., interface fittings 30) (see Fig. 1) with a tire valve (i.e., Schrader valve 40) (see Fig. 1), the test plug having a calibrated cross-section orifice defining a predetermined calibrated gas flow rate through the test plug (i.e., the rate at which air is allowed to bleed is controlled by a bleed orifice 100 in the side of the first handheld manifold 10, wherein the cross-section of bleed orifice is determined by the size of a removable and replaceable insert within orifice 100) (see Column 5, lines 16-31); 
through the engaging of the test plug with the tire valve applying a pressure force to a tire valve member by the test plug to release a pressurized gas from an interior of a tire through the tire valve (i.e., when snap fitting 160 is inserted into interface fitting 30, brass pin 170 presses against the metal valve pin of Schrader valve 40 which assumes an open state) (see Column 5, line 60, to Column 6, line 3), the pressure force applied during the engaging of the test plug to the tire valve (i.e., tire chucks and tire gauges include a built in fixed pin to depress the vale core’s stem as you apply the tool to the valve. a pressure gauge, when pressed firmly onto the end of a valve, depresses the pin to open the valve to the pressure inside can be measured) (see Column 4, lines 43-65); 
releasing a calibrated leak of the pressurized gas from the interior of the tire (i.e., second push button valve 20, when engaged is used to bleed air from a selected tire or tires 50 when it is desired to lower the pressure therein) (see Column 5, lines 1-15) through the test plug calibrated cross-section orifice at the predetermined calibrated gas flow rate (i.e., the rate at which air is allowed to bleed is controlled by a bleed orifice 100 in the side of the first handheld 
measuring a change in gas pressure in the interior of the tire as a result of the released calibrated leak of the pressurized gas through the test plug calibrated cross-section orifice.  
Regarding measuring a change in gas pressure, Mozingo teaches measuring a change in gas pressure in the interior of the tire (i.e., the pressure transducer 212 can measure a pressure of the air in the inner fluid conduit 202 and provide a signal which correspond to the tire pressure as the air is being removed from the wheel assembly 12) (see paragraph sections [0129]-[0131]) as a result of the released calibrated leak of the pressurized gas (i.e., when the deflate valve assembly 218, 218A is opened, a stream of air is directed from the chamber 18 through the variable valve assembly 222 to the atmosphere to decrease the tire pressure) (see paragraph sections [0129]-[0131]) through the test plug calibrated cross-section orifice (i.e., the size of area A5 can vary depending on the tire pressure to provide a selected flow capacity) (see paragraph sections [0119]-[0121]). In view of the teaching of Mozingo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure transducer to monitor the change in tire pressure while deflating in order to avoid over-deflating the tire.
Regarding claim 31, Franks as modified by Mozingo as disclosed above does not directly or explicitly teach that the measurement device is operable to measure the change of the pressurized gas in the tire while the test plug allows the calibrated leak of pressurized gas through the calibrated cross-section orifice. However, Mozingo teaches that the measurement device is operable to measure the change of the pressurized gas in the tire while the test plug allows the calibrated leak of pressurized gas (i.e., the pressure transducer 212 can measure a pressure of the air in the inner fluid conduit 202 and provide a signal which correspond to the tire pressure as the air is being removed from the wheel assembly 12) (see paragraph sections 
Regarding claim 32, Franks teaches that the engaging of the test plug to the valve comprises threading engagement, wherein on the threading engagement of the test plug to the tire valve, the means for applying the pressure force opens the tire valve allowing the calibrated leak of the pressurized gas (i.e., the threads are still important because they have essentially the same effect as concentric ridges around the vale tube, giving the rubber something to conform around for a firm grip against the force of pressure, which would tend to push the fitting off of the valve. Both tire chucks and tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve) (see Column 4, lines 43-65).  
Regarding claim 33, Franks teaches that the engaging the test plug with the tire valve comprises threading engagement of the test plug with the tire valve, wherein on the threading engagement of the test plug with the tire valve, the test plug applies the pressure force to the tire valve member releasing the pressurized gas from the interior of the tire (i.e., the threads are still important because they have essentially the same effect as concentric ridges around the vale tube, giving the rubber something to conform around for a firm grip against the force of pressure, which would tend to push the fitting off of the valve. Both tire chucks and tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve) (see Column 4, lines 43-65).  
Regarding claim 36, Franks as modified by Mozingo as disclosed above does not directly or explicitly teach the measuring the change in gas pressure in the interior of the tire occurs during the release of the pressurized gas through the test plug calibrated cross-section .
Claims 3-7, 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (U.S. Pat. No. 7,882,731) (hereafter Franks) in view of Mozingo et al. (Pub. No. US 2016/0167456) (hereafter Mozingo) and in further view of Grygier et al. (NPL: “Tire pressure monitoring system tests for medium and heavy trucks and buses”) (hereafter Grygier).
Regarding claim 3, Franks teaches means for detecting said calibrated leak of pressurized gas further comprises a sensor mounted in communication with the pressurized gas (i.e., tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve) (see Column 4, lines 43-65); but does not explicitly teach using a tire pressure management system (TPMS). 
Regarding the TPMS, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a given test tire, wherein the flow rate should provide a decrease in the tire pressure of 1psi per minute) (see page 32, section 5.4., and pages 82-83, Appendix E). According to the teaching of Grygier, a tire bleed apparatus can be used to test the performance of the TPMS (see pages 82-83, Appendix E). Although Franks discusses the disadvantages of the the TPMS system, one having ordinary skill the art before the effective 
Regarding claim 4, Franks as modified by Mozingo and Grygier as disclosed above does not directly or explicitly teach that the TPMS sensor further comprises a device operable to communicate by radio frequency with the measurement device. However, Grygier teaches that the TPMS sensor further comprises a device operable to communicate by radio frequency with the measurement device (i.e., the SmartWave rim-mount installation kit included 10 sensing transmitters, receiving antenna and mount, a receiver (Wireless Gateway)) (see pages 2-23, sections 2.0-2.9). In view of the teaching of Grygier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the TPMS to detect the controlled leak as part of a slow leak test in order to assess the performance of the TPMS installed in the tire, so as to evaluate the efficacy of the TPMS.
Regarding claim 5, Franks teaches that the test plug comprises a set of a plurality of test plugs (i.e., interface fittings 30) (see Fig. 1) each of the plurality of test plugs having a different calibrated leak of pressurized gas (i.e., when a selected tire 50 is switched to an open position to manifold 10, the bleed rate would be determined by the size of a removable insert within bleed orifice 100) (see Column 5, lines 16-31); and the measurement device further comprises selectable measurement means adapted to each of said plurality of test plugs (i.e., second manifold 20) (see Fig. 1).  
Regarding claim 6, Franks as modified by Mozingo and Grygier as disclosed above does not directly or explicitly teach that the measurement device comprises means for storing and returning leak test results from the test plug calibrated leak of calibrated gas. However, Grygier teaches that the measurement device comprises means for storing and returning leak test results from the test plug calibrated leak (i.e., data collection system) (see pages 82-83, 
Regarding claim 7, Franks as modified by Mozingo and Grygier as disclosed above does not directly or explicitly teach that the test plug is a disposable element operable to be thrown away after a predetermined number of uses. However, to make a component disposable is merely a matter of design choice as the expected lifespan of any particular device depends on the manufacturer’s specifications, since durability and reusability depends on the material and construction of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have routinely replace the old device with a new one, so as to enhance the system’s performance and reliability.
Regarding claim 20, Franks teaches measuring the change in gas pressure by a tire sensor in communication with the interior of the tire (i.e., gauge 60) (see Fig. 1); but does not teach a tire pressure measuring system (TPMS). However, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a given test tire, wherein the flow rate should provide a decrease in the tire pressure of 1psi per minute) (see page 32, section 5.4., and pages 82-83, Appendix E). According to the teaching of Grygier, a tire bleed apparatus can be used to test the performance of the TPMS (see pages 82-83, Appendix E). Although Franks discusses the disadvantages of the the TPMS system, one having ordinary skill the art before the effective filing date of the claimed invention to have been motivated to use the manifold 10 as taught by Franks to compare the tire pressures as detected by the TPMS and as detected at the bleed orifice by the gauge 60 in order to evaluate the performance of the TPMS.
Regarding claim 30, Franks as modified by Mozingo and Grygier as disclosed above does not directly or explicitly teach comparing through a measurement device the measured 
Regarding claim 34, Franks as modified by Mozingo as disclosed above does not directly or explicitly teach a gas leak measuring device is operable to measure the change in gas pressure in the interior of the tire, the method further comprising: YB:00846725.DOCX comparing the measured change in the gas pressure in the interior of the tire by the gas leak measuring device and the released pressurized gas from the interior of the tire by the test plug at the predetermined calibrated gas flow rate over a predetermined time interval; and determining if the gas leak measuring device is accurately measuring the change in the gas pressure as a result of the released pressurized gas from the interior of the tire.  
Regarding measuring a change in gas pressure, Mozingo teaches measuring a change in gas pressure in the interior of the tire (i.e., the pressure transducer 212 can measure a pressure of the air in the inner fluid conduit 202 and provide a signal which correspond to the tire pressure as the air is being removed from the wheel assembly 12) (see paragraph sections 
Regarding the comparing and the determining, Franks as modified by Mozingo as disclosed above does not directly or explicitly teach the comparing and the determining. However, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a given test tire, wherein the flow rate should provide a decrease in the tire pressure of 1psi per minute) (see page 32, section 5.4., and pages 82-83, Appendix E). According to the teaching of Grygier, a tire bleed apparatus can be used to test the performance of the TPMS (see pages 82-83, Appendix E). Although Franks discusses the disadvantages of the the TPMS system, one having ordinary skill the art before the effective filing date of the claimed invention to have been motivated to use the manifold 10 as taught by Franks to compare the tire pressures as detected by the TPMS and as detected at the bleed orifice by the gauge 60 in order to evaluate the performance of the TPMS.
Regarding claim 35, Franks as modified by Mozingo and Grygier as disclosed above does not directly or explicitly teach that the gas leak measuring device comprises a tire pressure monitoring system (TPMS) sensor in communication with the gas pressure in the interior of the tire operable to measure the pressurized gas in the interior of the tire, the method further comprising: sending by the TPMS sensor the measured pressurized gas to a TPMS tool; and the TPMS tool receiving the TPMS sensor measured pressurized gas and calculating by the TPMS tool whether the TPMS sensor is accurately measuring the change in the gas pressure as a result of the released pressurized gas from the interior of the tire. However, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Tran M. Tran/Examiner, Art Unit 2855